Exhibit [EXECUTION VERSION] NON-COMPETITION AGREEMENT This Non-Competition Agreement dated December , 2009 (the "Non-Competition Agreement"), is by and among Joy Club of Austin, Inc., a Texas corporation (the “Company”), RCI Entertainment (3105 I-35), Inc., a Texas corporation (the “Buyer”), and (“”). W I T N E S S E T H: WHEREAS, is the owner of 51% of the issued and outstanding stock of Company; and WHEREAS, the Company owns and operates an adult entertainment cabaret known as Joy of Austin located at 3105 South IH 35, Round Rock, Texas78664 (the “Club”); and WHEREAS, simultaneously herewith, has entered into a Purchase Agreement (the “Purchase Agreement”) to sell to the Buyer his 51% ownership interest in the Company (the “Transaction”); and WHEREAS, will benefit from the Transaction; and WHEREAS, the Buyer requires that enter into this Non-Competition Agreement as a condition to the Buyer entering into the Transaction; and WHEREAS, agrees to enter into this Non-Competition Agreement in consideration of the Buyer’s acts as contemplated by the Transaction; and NOW, THEREFORE, in consideration of the premises, the closing of the Transaction and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and the Company agree as follows: 1.
